DETAILED ACTION
Claim 1 is amended. Claim 4 is cancelled. Claim 18 is added. Claims 2-3, 5-6, 12-14 and 16-17 are withdrawn. Claims 1, 7-11, 15 and 18 are pending.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 7-8, 10, 15 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Ray (US 2014/0198373) in view of O’Connor (US 2005/0100270).
As per claim 1, Ray discloses a display panel (Abstract), comprising:
a light-emitting unit (Fig. 1, #60; [0063]), comprising a first electrode (#64), a second electrode (#70), and a light-emitting layer (#66) between the first (#64) and the second electrodes (#70), wherein the first electrode (#64) is a transparent electrode ([0064]-[0065]; [0070]-[0072]); and
a variable reflectivity unit (#54), wherein the variable reflectivity unit (#54) comprises a piezoelectric structure (#46; [0050]; [0053]; [0061]).
However, Ray does not teach a layer of liquid reflective material, wherein the layer of liquid reflective material is disposed between the piezoelectric structure and the first electrode, and wherein a thickness of the layer of liquid reflective material is adjustable by deformation of the piezoelectric structure,

wherein the piezoelectric structure comprises a first surface, a second surface and a third surface, wherein the light-absorbing layer is disposed on the first surface, the second surface and the third surface are opposite to each other and adjacent to the first surface, an entirety of the second surface is completely covered by the layer of liquid reflective material, and an entirety of the third surface is completely covered by the layer of liquid reflective material.
O’Connor teaches a layer of liquid reflective material (i.e., reflective fluid such as mercury in fluidic chamber 257 in Figs. 11A-B), wherein the layer of liquid reflective material (i.e., reflective fluid such as mercury) is disposed between the piezoelectric structure (#256), and wherein a thickness of the layer of liquid reflective material (i.e., reflective fluid such as mercury) is adjustable by deformation of the piezoelectric structure (#256; [0082]; [0084]),
wherein the variable reflectivity unit (#250) further comprises a light-absorbing layer (#256A) disposed between the layer of liquid reflective material (i.e., reflective fluid such as mercury) and the piezoelectric structure (#256) and only arranged on a surface of the piezoelectric structure (#256; [0082]); and
wherein the piezoelectric structure (#256) comprises a first surface (i.e., top surface), a second surface (i.e., left side surface) and a third surface (i.e., right side surface), wherein the light-absorbing layer (#256A) is disposed on the first surface (i.e., 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included the layer of liquid reflective material and the light-absorbing layer disclosed by O’Connor disposed between the piezoelectric structure and the first electrode, and facing the first electrode of Ray so as to assist in light reflection by light fluid interaction.
As per claim 7, Ray in view of O’Connor discloses the display panel according to claim 1, wherein the layer of the liquid reflective material is made of a liquid metal (O’Connor: [0058]; [0081]).
As per claim 8, Ray in view of O’Connor discloses the display panel according to claim 7, wherein the liquid metal comprises liquid mercury (O’Connor: [0058]; [0081]).
As per claim 10, Ray in view of O’Connor discloses the display panel according to claim 1, wherein the second electrode (Ray: #70) is a transparent electrode (Ray: [0072]).
As per claim 15, Ray in view of O’Connor discloses a display device, comprising the display panel according to claim 1 (Ray: Fig. 1, #10; [0046]-[0047]).
.
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Ray in view of O’Connor in view of Seo (US 2003/0125190).
As per claim 9, Ray in view of O’Connor discloses the display panel according to claim 1.
However, the prior art of Ray and O’Connor do not teach the piezoelectric structure is a piezoelectric ceramic.
Seo teaches the piezoelectric structure is a piezoelectric ceramic ([0002]; [0009]).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the piezoelectric structure disclosed by Ray in view of O’Connor formed of the piezoelectric ceramic disclosed by Seo so as to provide a piezoelectric ceramic composition having improved heat resistance (Seo: [0002]) 
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Ray in view of O’Connor in view of Ma (US 2018/0212183).

However, the prior art of Ray and O’Connor do not teach the second electrode is a semitransparent and semi-reflective electrode.
Ma teaches the second electrode is a semitransparent and semi-reflective electrode ([0037]).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have structured the second electrode of Ray in view of O’Connor according to Ma so that the second electrode partly reflects and transmits visible light.
Response to Arguments
Applicant’s arguments with respect to claim 1 have been considered but are moot because of the new grounds of rejection as presented above. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nelson Lam whose telephone number is (571)272-8044.  The examiner can normally be reached on 1pm-9pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Eisen can be reached on 571 272-7687.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Nelson Lam/Examiner, Art Unit 2622                                                                                                                                                                                                        



/ALEXANDER EISEN/Supervisory Patent Examiner, Art Unit 2622